DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of  Species I (Figs. 6-8) in the reply filed on 07/05/11 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5900062 (Loewenhardt et al).
Concerning claim 1, Loewenhardt discloses a substrate support member (95) for supporting a substrate, comprising (Figs. 2 and 3):
a conductive part (130 and 140) having a conductivity (col. 5 lines 32-44); and
an inductor part (125) provided outside the conductive part (Figs. 2 and 3 and col. 4 lines 50-55), wherein:
the conductive part is formed with a contact support (115) configured to come into contact with the substrate and support the substrate (col. 5 lines 32-44); and
a side of the conductive part (140) opposite to the contact support across the inductor part is directly or indirectly grounded (col. 6 lines 16-20).
Continuing to claim 5, Loewenhardt discloses wherein:
the substrate support member is a raising and lowering pin  (95) configured to raise and lower the substrate above the stage for the substrate (col. 4 lines 33-37);
the conductive part is a main body of the raising and lowering pin (Figs. 2 and 3); and
the contact support (115) is a top portion of the raising and lowering pin (Fig. 2).
Considering claim 7, Loewenhardt discloses a substrate treatment apparatus for treating a substrate on a stage (Fig. 1), the substrate treatment apparatus comprising a plurality of raising and lowering pins (95) configured to raise and lower the substrate above the stage for the substrate (col. 4 lines 30-36), wherein:
at least one of the raising and lowering pins comprises a main body (110) having a conductivity (130 and 140) and an inductor part (125) provided outside the main body (Figs. 2 and 3 and col. 4 lines 50-55); the main body is formed with a top portion (115) configured to come into contact with the substrate and support the substrate; and a side of the main body opposite to the top portion (140) across the inductor part is directly or indirectly grounded (col. 6 lines 16-20).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5900062 (Loewenhardt et al) in view of US 20090201118 (Rajabhau).
Regarding claim 2, Loewenhardt discloses forming the inductor part but is silent as to the material of the inductor part.
Loewenhardt does not disclose wherein the inductor part is a magnetic substance core provided at an outer periphery of the conductive part.
However, Rajabhau discloses that a magnetic core substance is known in the art as a suitable material for an inductor in a current limiter ([0019]-[0020]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a magnetic substance core for the material of the inductor of Loewenhardt because Rajabhau discloses that it is known in the art to be a suitable material for the use as an inductor material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        09/08/22